 


109 HR 551 IH: Student Privacy Protection Act of 2005
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 551 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mr. Honda introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To amend the Elementary and Secondary Education Act of 1965 to direct local educational agencies to release secondary school student information to military recruiters if the student’s parent provides written consent for the release, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Student Privacy Protection Act of 2005. 
2.Access by military recruiters to secondary school student information 
(a)AmendmentsSection 9528 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7908) is amended— 
(1)by redesignating subsections (a) through (d) as subsections (b) through (e), respectively; 
(2)by inserting before subsection (b) (as so redesignated) the following: 
 
(a)Military recruiters 
(1)Access to student recruiting informationNotwithstanding section 503(c) of title 10, United States Code, each local educational agency receiving assistance under this Act shall provide, on a request made by military recruiters, access to the name, address, and telephone listing of each secondary student served by the agency if the parent of the student involved has provided written consent to the agency for the release of such information to military recruiters. 
(2)Notice; opportunity to consentA local educational agency receiving assistance under this Act shall— 
(A)notify the parent of each secondary school student served by the agency of the option to consent to the release of the student’s name, address, and telephone listing to military recruiters; and 
(B)give the parent an opportunity to provide such consent in writing.; 
(3)in subsection (b) (as so redesignated)— 
(A)by striking Policy.— and inserting Institutions of higher education.—; and 
(B)in paragraph (1), by striking military recruiters or; and  
(4)by transferring paragraph (3) of subsection (b) (as so redesignated) from the end of such subsection to the end of subsection (a) (as added by paragraph (2)).  
(b)ApplicationThe amendments made by this Act apply only with respect to school years beginning after the date of the enactment of this Act.  
 
